DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1 and 13 recite “wherein an inverse forming portion is formed on at least one of both sides of an outermost region in a transverse direction of each of the separators to be bent towards the surface opposite to the surface facing each of the gas diffusion layers.”  This language is indefinite, as it does not clearly and distinctly point out what an “inverse forming portion” actually is (it merely recites that it or the separator is to be bent towards the surface opposite to the surface facing the GDL), as a result it is not clear to a skilled person what the structure is or what makes the inverse forming portion different from the rest of the separator plate.  In addition, it is not clear which direction a “transverse direction” is, as no other directions or points of reference are recited.  
	The claims have been examined as best they are understood by using features disclosed in the instant specification and drawings.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2011-61269.  Regarding claims 1 and 13, the reference is directed to a fuel cell stack comprising a plurality of unit cells, each unit cell comprising a membrane electrode body and a pair of gas diffusion layers disposed on both sides thereof, and a pair of separators having gas flow paths configured to allow reaction gas to flow therethrough, and a coolant path formed on a surface opposite to the gas diffusion layers and configured to allow coolant to flow therethrough (Fig. 5; page 1, line 22 of translation through page 2, line 51).  An “inverse forming portion” is formed on at least one of both sides of an outermost region in a transverse direction of each of the separators to be bent towards the surface opposite to the surface facing each of the gas diffusion layers (see Fig. 1, line B-B’, box formed by dotted line).  Regarding claims 2 and 14, the separators comprise a flat portion to extend in an outward direction of the separator while being bent from the inverse forming portion towards the surface facing the gas diffusion layer (Fig. 1).  Regarding claims 3 and 15, a sectional area of the coolant path (32a) formed by the inverse forming portion is smaller than a sectional area of an adjacent coolant flow path (also 32a) (see Fig. 1, view B-B’ vs. A-A’ or C-C’, which are “adjacent” coolant flow paths).  Regarding claim 9, each separator is a path type separator that is bent so that a land and a channel are formed (Fig. 1).  Regarding claim 12, a frame (18) supporting an edge is provided on the membrane electrode body to form a membrane electrode assembly. 
	Thus, the instant claims are anticipated.  As stated above, the claims are examined as best they are understood.  In particular, the KR reference discloses the claimed “inverse forming portion” as best this claim term is understood in light of the specification and drawings.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2011-61269. 
	The reference is applied to claims 1-3, 9, and 12-15 for the reasons stated above.  Regarding claims 7 and 19, each of the separators comprises a reaction portion provided in an intermediate region in the longitudinal direction such that a first manifold hole and a second manifold hole are formed on both sides in the longitudinal direction to allow the reaction gas or coolant to be introduced and discharged, and the inverse forming portions (B-B’, Figure 1) are formed on at least one outermost region in a transverse direction of the reaction portion (Fig. 1).  Regarding claims 8 and 19, the outermost region alternately has a region in which the inverse forming portion is formed (B-B’) and a region in which it is not formed (A-A’, C-C’), and the region adjacent to the first manifold hole and second manifold hole (34/36/38) is formed as the region in which the inverse forming portion is not formed (A-A’).   
	The reference does not expressly teach that a plurality of inverse forming portions (i.e. B-B’) are formed spaced apart from each other in a longitudinal direction in the pair of separators (claims 4 and 16), or that they are spaced at regular (claims 5 and 17) or different (claims 6 and 18) intervals. 
	However, the invention as a whole would be obvious to one skilled in the art at the time of filing because the artisan would be motivated by the disclosure of KR ‘269 to provide a plurality of inverse forming portions along the longitudinal direction of the separator plates.  The reference teaches on pages 5 and 6 of the translation that the structure shown at line B-B’ (that is, the “inverse forming portions”) provide improved distribution of cooling water (specifically that it minimizes the amount of cooling water flowing in the outer cooling passages thereby improving the distribution to the remaining cooling water passages).  As noted above, Figure 1 shows one inverse forming portion located longitudinally between two regions that do not contain inverse forming portions.  It would have been obvious to one skilled in the art to provide multiple inverse forming portions in a longitudinal direction in the separators of the KR reference, in order to provide improved fluid distribution along the entire longitudinal length of the separators.  In addition, the use of evenly spaced or differently spaced portions is not seen to distinguish over the reference, as either of these would be an obvious design choice that is well within the purview of one of ordinary skill in the art.  Accordingly, claims 4-6 and 16-18 would be rendered obvious.


Claims 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2011-61269 in view of Yoon et al (US 20200185729).
	The KR reference is applied to claims 1-3, 9, and 12-15 for the reasons stated above.  However, the reference does not expressly teach that one of the two separators is a porous separator comprising a flat plate in which a region facing a reaction portion is formed flat, and a porous body disposed between the flat plate and the gas diffusion layer to allow the reaction gas to flow therethough, as recited in claims 10 and 20, and that the inverse forming portion is formed on the flat plate (claim 11). 
	Yoon et al. is directed to a fuel cell stack.  In one embodiment, the stack comprises a membrane electrode assembly, and a separator on each side, wherein on one side, the separator comprises a flat plate (310) and a porous body (320) that contacts the gas diffusion electrode (Fig. 4). 
	Therefore, the invention as a whole would have been obvious to one skilled in art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Therefore, it would have been obvious to use the porous separator construction of Yoon et al. in KR ‘269.  Further, it would have been obvious to use the flat plate (310) of Yoon et al. to form the inverse forming portion, as that plate is analogous to the corrugated plate of KR ‘269, at the edge regions thereof.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
June 17, 2022